Citation Nr: 1518462	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-24 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran has active service from August 1966 to August 1968 and from August 1979 to May 1993 including combat service evidenced by his Combat Infantry Badge and Bronze Star Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's original March 2007 claim raised the issue of service connection for a bilateral hearing loss disability, which was granted in the October 2007 rating decision.  In a November 2007 notice of disagreement, the Veteran asserted that his rating should be higher.  In July 2008, the RO sent the Veteran a statement of the case (SOC) regarding this issue as well as the issues noted on the first page of this decision.  However, in the August 2008 Form 9, the Veteran clarified that he was only interested in appealing the issues pertaining to service connection. Accordingly, only those issues were considered by the Board, as reflected on the first page of this decision. 

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted above, a Travel Board hearing before a Veterans Law Judge was held in March 2011.  The presiding Veterans Law Judge has since retired.  In March 2015, the Board sent the Veteran notice regarding the retirement and gave the Veteran 30 days to respond as to whether he wanted a hearing with a Veterans Law Judge who would decide his case.  See 38 U.S.C.A. § 7107(c) (West 20014); 38 C.F.R. 
§ 20.707 (2014).  In the same month, the Veteran requested a video conference hearing before another Veterans Law Judge.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the Denver, Colorado RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

